DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In response to the arguments filed 5/9/2022:
Referring to the response to the double patenting rejections (arguments: page 10 lines 9-16):  The double patenting rejections have been dropped in view of the terminal disclaimer has been filed for U.S. Patent No. 9491614 and U.S. Patent No. 10299108.  
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 10 lines 17-22):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Referring to the response to the 35 U.S.C. 103(a) rejections (arguments: page 11 line 23 to page 11 line 2):  The 35 U.S.C. 103(a) rejections have been dropped in view of amendments.
Allowable Subject Matter
Claims 1-16, 18-28, 30, 33, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1:
	U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 2-4,11 a mobile communications network for communicating data to or from one or more communications devices (UE 27), the network, wherein the mobile communications network is a LTE-compliant network (LTE network of Vikberg et al), comprising: 
One or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to the one or more communications devices.
The one or more communications devices operable to communicate packets with the one or more base stations via the wireless access interface.
One or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of U.S. Publication No. 2010/0232406 to Noldus) between base stations and a first destination (SMS-IWMSC 37).  MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37.  MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12. 
Wherein: the one or more mobility managers are operable, upon reception of a signalling packet (DTAP packet 53) from the one or more communications device and including user data intended for the first destination (SMS-IWMSC 37), to detect that the signaling packet is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between the one or more mobility managers and the one or more communications device, wherein the signaling packet is a … message (DTAP packet 53) … ; wherein one of the one or more mobility managers is a MME (MME 13/MSC-S 26); and the one or more mobility managers are operable, responsive to said detection, to transmit the user data comprised in the signalling packet to the first destination.  In CSoLTE-I, UE 27 uses CS fallback to send SMS packets to MSC-S 26 using the LTE access and the SAE nodes.  A SAE/LTE bearer is established/activated for CSoLTE-I and is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  In Figure 11: UE 27 needs to send a SMS to SMS-IWMSC 37.  In step 43, UE 27 performs the CS fallback and initiates a CM Service request 51 for SMS to establish/activate a SAE/LTE bearer for CSoLTE-I.  After optional authentication and indication to UE 27 regarding the acceptance of the CM Service request at step 52, UE 27 sends the SMS in DTAP packet 53 to eNodeB 12, then MME 13, then MSC-S 26, and then to SMS-IWMSC 37 over the SAE/LTE bearer.  So, although not specifically disclosed: since MME13/MSC-S 26 only sends SMS packets on a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”, MME 13/MSC-26 S must determine whether a packet contains SMS content which is not associated with a claimed “established signaling connection”, and if the packet contains SMS content, MME 13/MCS-S 26 sends the packet on a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 37.  In Figure 11: when MME 13/MSC-S 26 receives a packet from UE 27, MME 13/MSC-S 26 determines whether the packet carries SMS content that is associated with a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”.  If the packet carries SMS content, MME 13/MSC-S 26 sends the packet via a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 27.  Refer to Sections 0040, 0052-0055, 0057 and 0083.
Vikberg et al do not disclose … wherein the signalling packet is a NAS message...
Gallagher et al disclose in Section 0202 wherein a NAS PDU in encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS message.  

However, none of the prior art disclose the limitation “…wherein the signaling packet is a NAS message for a second destination, the second destination is the one or more mobility managers; wherein one of the one or more mobility managers is a MME…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.

Independent claim 2:
U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 2-4,11 a mobile communications network for communicating data to or from communications devices (UE 27), wherein the mobile communications network is a LTE-compliant network (LTE network of Vikberg et al), the network comprising: 
One or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to one or more communications devices (UE 27).
The one or more communications devices (UE 27) operable to communicate packets with the one or more base stations via the wireless access interface.
One or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of U.S. Publication No. 2010/0232406 to Noldus) for controlling user data communications between base stations and a third destination (SMS-IWMSC 37).  MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37.  MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12.
Wherein: the one or more base stations are operable, upon reception of a signalling message (DTAP packet 53) from a communications device and including user data intended for the third destination (SMS-IWMSC 37), to detect that the message is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between the one or more base stations and the communications device, wherein the signaling packet is a … message (DTAP packet 53) …, wherein one of the one or more mobility managers is a MME (MME 13/MSC-S 26); and the one or more base stations are operable, responsive to said detection, to transmit the user data comprised in the signalling message to the third destination and via the one or more mobility managers.  In CSoLTE-I, UE 27 uses CS fallback to send SMS packets to MSC-S 26 using the LTE access and the SAE nodes.  A SAE/LTE bearer is established/activated for CSoLTE-I and is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  In Figure 11: UE 27 needs to send a SMS to SMS-IWMSC 37.  In step 43, UE 27 performs the CS fallback and initiates a CM Service request 51 for SMS to establish/activate a SAE/LTE bearer for CSoLTE-I.  After optional authentication and indication to UE 27 regarding the acceptance of the CM Service request at step 52, UE 27 sends the SMS in DTAP packet 53 to eNodeB 12, then MME 13, then MSC-S 26, and then to SMS-IWMSC 37 over the SAE/LTE bearer.  So, although not specifically disclosed: since eNodeB 12 only sends SMS packets on a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”, eNodeB 12 must determine whether a packet contains SMS content which is not associated with a claimed “established signaling connection”, and if the packet contains SMS content, eNodeB 12 sends the packet on a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 37 via MME 13/MSC-S 26.  In Figure 11: when eNodeB 12 receives a packet from UE 27, eNodeB 12 determines whether the packet carries SMS content that is associated with a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”.  If the packet carries SMS content, eNodeB 12 sends the packet via a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 27 via MME 13/MSC-S 26.  Refer to Sections 0040, 0052-0055, 0057 and 0083.
Vikberg et al do not disclose … wherein the signalling packet is a NAS message…
U.S. Publication No. 20090270099 to Gallagher et al in Section 0202 wherein a NAS PDU in encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS message.  

However, none of the prior art disclose the limitation “…wherein the signaling packet is a NAS message for the second destination, the second destination is the one or more mobility managers; wherein one of the one or more mobility managers is a MME…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.


Independent claim 3:
U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 2-4,11 a method (performed by MME 13/MSC-S 26) of communicating data to or from one or more communications devices in a mobile communications network, the mobile communications network comprising one or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to one or more communications devices (UE 27), wherein the mobile communications network is a LTE-compliant network (LTE network of Vikberg et al); the one or more communications devices operable to communicate packets with the one or more base stations via the wireless access interface; and one or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of Noldus) for controlling user data communications between base stations and a first destination (SMS-IWMSC 37; MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37; MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12); wherein the method comprises: 
Upon reception of a signalling packet (DTAP packet 53) from the one or more communications device and including user data intended for the first destination (SMS-IWMSC 37), the one or more mobility managers detecting that the packet is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between the one or more mobility managers and the one or more communications devices, wherein the signaling packet is a … message (DTAP packet 53) …, wherein one of the one or more mobility managers is a MME (MME 13/MSC-S 26); and responsive to said detecting step, the one or more mobility managers transmitting the user data comprised in the signalling packet to the destination.  In CSoLTE-I, UE 27 uses CS fallback to send SMS packets to MSC-S 26 using the LTE access and the SAE nodes.  A SAE/LTE bearer is established/activated for CSoLTE-I and is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  In Figure 11: UE 27 needs to send a SMS to SMS-IWMSC 37.  In step 43, UE 27 performs the CS fallback and initiates a CM Service request 51 for SMS to establish/activate a SAE/LTE bearer for CSoLTE-I.  After optional authentication and indication to UE 27 regarding the acceptance of the CM Service request at step 52, UE 27 sends the SMS in DTAP packet 53 to eNodeB 12, then MME 13, then MSC-S 26, and then to SMS-IWMSC 37 over the SAE/LTE bearer.  So, although not specifically disclosed: since MME13/MSC-S 26 only sends SMS packets on a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”, MME 13/MSC-S 26 must determine whether a packet contains SMS content which is not associated with a claimed “established signaling connection”, and if the packet contains SMS content, MME 13/MCS-S 26 sends the packet on a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 37.  In Figure 11: when MME 13/MSC-S 26 receives a packet from UE 27, MME 13/MSC-S 26 determines whether the packet carries SMS content that is associated with a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”.  If the packet carries SMS content, MME 13/MSC-S 26 sends the packet via a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 27.  Refer to Sections 0040, 0052-0055, 0057 and 0083.
Vikberg et al do not disclose …wherein the signalling packet is a NAS message …
U.S. Publication No. 20090270099 to Gallagher et al disclose in Section 0202 wherein a NAS PDU in encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS message. 

However, none of the prior art disclose the limitation “…wherein the signaling packet is a NAS message for a second destination, the destination is the one or more mobility managers; wherein one of the one or more mobility managers is a MME…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.

	Independent claim 16:
U.S. Publication No. 2010/0265884 to Vikberg et al disclose in Figures 1-4,11 a method (performed by eNodeB 12) of communicating data to or from one or more communications devices (UE 27) in a mobile communications network, wherein the mobile communication network is a LTE-compliant network (LTE network of Vikberg et al), the mobile communications network comprising one or more base stations (eNodeB 12) operable to provide a wireless access interface (Uu interface between UE 27 and eNodeB 12) to the one or more communications devices; the one or more communications devices operable to communicate packets with the one or more base stations via the wireless access interface; and one or more mobility managers (MME 13/MSC-S 26) operable to send and receive signalling packets (DTAP packets 53; DTAP is a signalling protocol, refer to Sections 0066, 0071, 0086, 0088, 0091 and 0092 of U.S. Publication No. 2010/0232406 to Noldus) for controlling user data communications between the one or more communications devices and packet gateways (SAE-GW 14; MME 13/MSC-S 26 receives DTAP packets 53 from UE 27 via eNodeB 12 to send to SMS-IWMSC 37; MME 13/MSC-S 26 also receives DTAP packets 46 from SMS-IWMSC 37 to send to UE 27 via eNodeB 12; MME 13 can also be connected to packet gateways such as SAE-GW 14 and SAE-GW 14 communicates with UE 27); wherein the method comprises: 
Upon reception of a signalling message (DTAP packet 53) from the one or more communications device and including user data intended for a destination (the destination can be MME 13, and then MME sends the DTAP packet 53 to MSC-S 26 and then MSC-S 26 sends the packet to SMS-IWMSC 37), the one or more base stations are detecting that the message is not associated with any established signalling connection (a claimed “established signaling connection” is any connection besides a SAE/LTE bearer for CSoLTE-I; a SAE/LTE bearer is not a claimed “established signaling connection” since it is established/activated for CSoLTE-I for a very short period of time) between the one or more base stations and the one or more communications devices, wherein the signaling message is a … message (DTAP packet 53) that comprises … user data (SMS data of DTAP packet 53) whose destination is the one or more mobility managers (MME 13), wherein one of the one or more mobility managers is a MME (MME13).
The one or more base stations setting up a temporary base station context (SAE/LTE bearer for CSoLTE-I is used by eNodeB 12 for sending data from UE 27 to MME 13/MSC-S 26 and then to SMS-IWMSC 37) for transmitting the user data to the destination and via the one or more mobility managers.  
Temporarily setting up the temporary base station context using information comprised in the signaling message … The SAE/LTE bearer for CSoLTE-I is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  
Responsive to said detection, the one or more base stations transmitting the user data comprised in the signalling message to the one or more mobility managers.  In CSoLTE-I, UE 27 uses CS fallback to send SMS packets to MSC-S 26 using the LTE access and the SAE nodes.  A SAE/LTE bearer is established/activated for CSoLTE-I and is temporary because it established/activated for a very short period of time.  The SAE/LTE bearer for CSoLTE-I is established/activated whenever UE 27 is receiving or sending an SMS message of approximately 200 octets or less.  In Figure 11: UE 27 needs to send a SMS to SMS-IWMSC 37.  In step 43, UE 27 performs the CS fallback and initiates a CM Service request 51 for SMS to establish/activate a SAE/LTE bearer for CSoLTE-I.  After optional authentication and indication to UE 27 regarding the acceptance of the CM Service request at step 52, UE 27 sends the SMS in DTAP packet 53 to eNodeB 12, then MME 13, then MSC-S 26, and then to SMS-IWMSC 37 over the SAE/LTE bearer.  So, although not specifically disclosed: since eNodeB 12 only sends SMS packets on a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”, eNodeB 12 must determine whether a packet contains SMS content which is not associated with a claimed “established signaling connection”, and if the packet contains SMS content, eNodeB 12 sends the packet on a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 37 via MME 13/MSC-S 26.  In Figure 11: when eNodeB 12 receives a packet from UE 27, eNodeB 12 determines whether the packet carries SMS content that is associated with a SAE/LTE bearer for CSoLTE-I, which is not a claimed “established signaling connection”.  If the packet carries SMS content, eNodeB 12 sends the packet via a SAE/LTE bearer for CSoLTE-I to SMS-IWMSC 27 via MME 13/MSC-S 26.  Refer to Sections 0040, 0052-0055, 0057 and 0083.
Vikberg et al do not disclose …wherein the signalling packet is a RRC message that contains a NAS message and user data whose destination is the one or more mobility managers.
U.S. Publication No. 20090270099 to Gallagher et al disclose in Sections 0142, 0143, 0202, and 0279-0282 wherein a NAS PDU is within a RRC message and a NAS PDU is encapsulated in a DTAP message.  So, the DTAP message of Vikberg et al can be a NAS PDU within a RRC message.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include …wherein the signalling packet is a RRC message that contains a NAS message and user data whose destination is the one or more mobility managers.  One would have been motivated to do so to transmit RRC and NAS messages in DTAP messages to the mobility managers.

However, none of the prior art disclose the limitation “…wherein the information in the signaling packet message comprises an indication of an expected number of message exchanges…”, and can be logically combined with Vikberg et al, Noldus, and Gallagher et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20080192638 to Massiera et al disclose in Figures 1-6 a mobility manager that directs a change of affiliation of a mobile node between the access networks, or a change of communications session level of the mobile node, according to factors such as the congestion state of the access networks and the link quality of the mobile node; wherein the mobility manager updates the context of the mobile node accordingly.  Refer to Sections 0049-0189.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
May 13, 2022